    Case 1:18-cv-00112-C Document 24 Filed 07/20/20                 Page 1 of 2 PageID 97



                       IN THE UNITED STATES DISTRICT COURT
                       I-0R THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE I)IVISION

 DONALD SPARKS,                                  $
 Institutional ID No. I780285                    $
                                                 $
                                     Plaintifl   $
                                                 $
                                                 $    CIVIL ACTION NO. l:18-CV-00112-C
                                                 $
 ANGL,LA KAY.                                    $
                                                 $
                                  Defendant.     $


               ORDEIT ACCEPTING REPORT AND RECOMMENDATION
                  OF TH E T]NITF],D STATN,S M AGISTRATN, .II II)(;F],

       The United Slates Magistrate Judge made findings, conclusions, and a recommendation

in this case. Plaintiffdid not file any objections and the time to do so has passed. The District

Court made an independent examination ofthe relevant portions ofthe record in this case and

reviewed the Magistrate Judge's Report and Recommendation for plain error. Finding none, the

Court ACCEPTS and ADOPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

       IT IS THEREFORE ORDERED that Plaintiff s complaint and all claims alleged therein

are DISMISSED with prejudice for failure 10 state a claim.

       This dismissal shall count as a qualifying dismissal under 28 U.S.C. $$ 1915 and 1915A

and Adepegba v.   Hammons,103 F.3d 383 (sth Cir. 1996). Plaintiff is advised that if he appeals

this Order, he will be required to pay the appeal fee of $505.00 pursuant to the PLRA, and he

must submit an application to proceed in.forma pauperis and a 6-month Certificate of Inmate

Trust Account at the same time he files his notice of appeal.
Case 1:18-cv-00112-C Document 24 Filed 07/20/20                       Page 2 of 2 PageID 98



  All reliefnot expressly   granted and any pending motions are denied

  Judgment shall be entered accordingly.

  SOORDERED.                                        ,/
  Dated   Julyf,[ 2020                          (


                                         t/
                                                     /r'
                                                           4             ,.?.vV77?    ?
                                         SA       CU              (]s
                                         Sefrior Unite         ates   District ./ud




                                            2
